Name: 2014/83/EU: Council Decision of 11Ã February 2014 amending Decision 2009/1014/EU appointing the members and alternate members of the Committee of the Regions for the period from 26Ã January 2010 to 25Ã January 2015
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-02-14

 14.2.2014 EN Official Journal of the European Union L 44/52 COUNCIL DECISION of 11 February 2014 amending Decision 2009/1014/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (2014/83/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the request of the Spanish Government, Whereas: (1) On 22 December 2009, the Council adopted Decision 2009/1014/EU (1) appointing, in particular, the Spanish members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Mr RamÃ ³n Luis VALCÃ RCEL SISO has been a member of the Committee of the Regions as from 26 January 2010 and was appointed as President of the Autonomous Community of the Region of Murcia in accordance with the proposal of the Kingdom of Spain (2). (3) By letter of 8 January 2014, the Spanish Permanent Representation informed the Council that Mr RamÃ ³n Luis VALCÃ RCEL SISO is an elected member of the Regional Assembly of the Region of Murcia in addition to being President of the Autonomous Community of the Region of Murcia and that the Spanish authorities requested that Decision 2009/1014/EU be amended accordingly. (4) Mr RamÃ ³n Luis VALCÃ RCEL SISO held both these mandates at the time of the adoption of Decision 2009/1014/EU. HAS ADOPTED THIS DECISION: Article 1 In Annex I of Decision 2009/1014/EU, the entry concerning D. RamÃ ³n Luis VALCÃ RCEL SISO is hereby replaced as follows: D. RamÃ ³n Luis VALCÃ RCEL SISO Presidente de la Comunidad AutÃ ³noma de la RegiÃ ³n de Murcia y Diputado de la Asamblea Regional de Murcia. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 11 February 2014. For the Council The President E. VENIZELOS (1) OJ L 348, 29.12.2009, p. 22. (2) Letter of 3 December 2009.